DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last line, recites “comparable to the first bandwidth”.  It is not clear how close it must be to the first bandwidth to be “comparable”. 
Claim 8 recites “in a range
Claim 9 recites “approximately 25 MHz to 5 GHz”.  It is not clear how “approximately” changes the range recited in the claim.  For example, it is not clear if “approximately” mean the recited range +/- 5% of the recited values, or +/- 10% of the recited values, or something else.
Claim 10 recites “approximately 1 GHz”.  It is not clear how close to 1 GHz it must be to be “approximately” 1 GHz.  For example, it is not clear if “approximately” mean with 5%, or within 10%, or some other value.
Claim 14, last line, recites “comparable to the first bandwidth”.  It is not clear how close it must be to the first bandwidth to be “comparable”.  For example, it is not clear if “comparable” mean with 5%, or within 10%, or some other value.
Claim 16 recites “in a range of 25 MHz”.  It is not clear how to interpret this because the claim recites a single value (25 MHz), not a “range”.  Contrast this with claim 17, which recites a range from 25 MHz to 5 GHz.  It may be that the use of “range” means the recited value (25 MHz) plus or minus some other value.  In that case, however, it is not clear what range is being recited or how close it must be to 25 GHz to be “in a range”.  For example, it is not clear if the range means within 5%, or within 10%, or within some other vale.  
Claim 17 recites “approximately a frequency of 25 MHz to 5 GHz”.  It is not clear how “approximately” changes the range recited in the claim.  For example, it is not clear if “approximately” mean the recited range +/- 5% of the recited values, or +/- 10% of the recited values, or something else.
Claim 19, second to last line, recites “comparable
Claims 2-13, 15-18, 20 and 21 are rejected because they depend from one or more of the claims rejected above and they fail to further limit the scope in a manner to overcome the rejections. 

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
CN 111044081 (CSIC; cited by Applicant) is the closest art of record.  CSIC at FIG. 1 illustrates an adaptive miniaturized optical fiber loop test system.  

    PNG
    media_image1.png
    600
    622
    media_image1.png
    Greyscale

See also:
[0035] An adaptive miniaturized optical fiber loop test system, as shown in Figure 1, includes a light source, a polarization-maintaining beam splitter, a Y-waveguide modulator, an optical detector, a modem board, and a contra! panel. The light source is an ASE light source. The light emitted by the light source is transmitted into the polarization-maintaining beam spirited, and then output by the polarization-maintaining beam splitter to the Y-waveguide modulator. The Y-waveguide modulator divides a beam of light into two beams of equal intensity and propagating in opposite directions to the fiber ring Al the two ends of the two, the two beams of light are propagated along the fiber loop and output again and then merge at the Y-waveguide modulator to interfere. The interfered light is output to the photodetector through the polarization-maintaining beam splitter; the photodetector converts the optical signal into The electrical signal, the converted electrical signal is processed and extracted by the modem board to extract the sagnac phase error between the two beams of light representing the speed signal, and the modem board is in communication with the control panel.
US 6,690,884 (Kelty) teaches a device including a transmitter to output a monitoring signal regarding monitoring control of the transmission device, and a monitor that receives a monitor signal from another device in the system.  See, for example, FIG. 4.  

    PNG
    media_image2.png
    516
    332
    media_image2.png
    Greyscale


Kelty teaches receiving a monitor signal with monitor 38 and transmitting a signal with a SYS TX 36.  See also col. 7, first two paragraphs:
… As shown in FIG. 4, signal monitors 38 also can be disposed along the optical path 32 at various monitoring points, such as amplifiers 20 sites shown by the dashed box in FIG. 2. The signal monitors 38 can include one or more fixed wavelength receivers 18 or tunable monitors, such as one or more wavelength tunable receivers or spectrum analyzers. The signal monitors 38 can be configured to perform FEC decoding of the one or more signal channels to follow the evolution of errors that have to be corrected along the transmission path 32. Corrected error monitoring and other signal performance monitoring, such as optical signal to noise ratio monitoring, can be used to identify the fibers 14 and spans in the system 10 where signal degradation is occurring. The signal monitoring information along the transmission path 32 can be used to provision new optical paths to bypass only the degraded portions and specifically identify the degraded portions for service personnel.

System transmitters 36 can be provided in the amplifiers 20 to transmit FEC and other signal monitoring information from the amplifiers 20 to the NMS 22. The supervisory channel information can be transmitted in either or both directions via the available fibers 14 in the transmission path 32 and can be counter- and/or co-propagated with the signal channels in the system 10.
See also [0024] and [0028].  
US 2003/0147138 (Price) teaches the use of an NMS and teaches that OSCs can be used to send and receive monitoring data.  See, for example, [0049]:
[0049] Receivers 14 with tunable F-P filters 16 can also be deployed as optical spectrum analyzers 42 to provide monitoring data for controlling amplifiers 24 and other optical components, as well as system operations. The monitoring data can also be sent to the network management system 38 via either a system supervisory channel through the optical fiber 22 or the optical nodes 26 or a direct connection using a WAN or other communication network.  
US 2003/0165006 (Stephens) teaches that OSCs can be used to send and receive monitoring data on the transmission fiber.  See, for example FIG. 2:

    PNG
    media_image3.png
    573
    347
    media_image3.png
    Greyscale

See also:
[0043] A local, amplifier central processor 62 can be provided to oversee amplifier operation, perform signal quality and amplifier performance analyses and calibration tasks. The central processor 62 can locally perform the analyses or merely send the data elsewhere in the network management system 22 for processing. A supervisory transmitter 64 can be used to transmit the signal quality, as well as other system information, to a network management layer of the network management system 22. The central processor 62 can communicate with the network management layer either directly or via one or more nodes 16 in a supervisory channel through the transmission fiber 14. 

[0054] The actual gain measurements and input pump powers will be used to calculate a set of amplifier performance parameters specific to a particular span of transmission fiber and amplifier. The amplifier performance parameter calculations can be performed internally or externally to the system 10. The system 10 can internally perform the calculations using the amplifier central processor 62 or the measurements can be sent directly or via the supervisory channel to a network management layer of the network management system 22. 

[0055] Likewise, the calculated amplifier performance parameters can be stored locally in the amplifier central processor or elsewhere in the network management system 22. In the first scenario, when the gain profile of the amplifier 12 is to be changed, the network management system 22 would either directly or via the supervisory channel send the desired gain profiles to each amplifier in the system 10. The amplifiers 12 would then locally calculate and implement the necessary pump power levels. In the second scenario, the network management system 22 would calculate the pump input power levels necessary to implement a new gain profile for the signal wavelengths and transmit the input pump power levels to the amplifiers. It will be appreciated that the two scenarios can be combined to provide redundancy in case of a failure in the system 10. 
US 2004/0028406 (Bortz) at FIG. 1 illustrates an exemplary optical network 10 including a network management system (“NMS”) 16 that is used to monitor the lines of an optical communication system. 

    PNG
    media_image4.png
    797
    546
    media_image4.png
    Greyscale


Bortz teaches that the NMS can be used for monitoring to detect faults.  See, for example:
[0048] The device 40 may be controlled by a local controller, a remote controller, or a combination of local and remote controllers. For example, the NMS 16 or another remote controller may monitor signals in the system 10 and, if a failure is detected within a device 40, instruct that device 40 to utilize the appropriate protection device 44. Alternatively, a local controller in the device 40 may monitor signals and instruct the device 40 to utilize the appropriate protection device 44. Signal monitoring may be performed at many locations within a system 10 utilizing, for example, optical taps and photodetectors. Feedback and control will be discussed in more detail hereinbelow with respect to FIG. 7 Typically, switching to a protection path is performed automatically when certain conditions are detected, although it may also be performed manually. Switching back from the protection path may be performed automatically or it may require manual intervention, such as to ensure that any faults have been corrected. 


    PNG
    media_image5.png
    783
    539
    media_image5.png
    Greyscale

This teaches to monitor signals, compare them to predefined values, and predict failure or degradation based on the comparison.  See, for example:
[0056] As shown in FIG. 3, the controller 110 includes a voltage supply sensor 126. An analog voltage level signal generated by this sensor is converted to a digital voltage level signal by the ADC 127, and the digital voltage level signal is stored in memory 128. In a preferred embodiment, the A/D input multiplexer (mux) 124 and ADC 127 are controlled by a clock signal so as to automatically, periodically convert the monitored signals into digital signals, and to store those digital values in memory 128. 

[0057] Furthermore, as the digital values are generated, the value comparison logic 131 of the controller compares these values to predefined limit values. The limit values are preferably stored in memory 128 at the factory, but the host device may overwrite the originally programmed limit values with new limit values. Each monitored signal is automatically compared with both a lower limit and upper limit value, resulting in the generation of two limit flag values that are then stored in the diagnostic value and flag storage device 128. For any monitored signals where there is no meaningful upper or lower limit, the corresponding limit value can be set to a value that will never cause the corresponding flag to be set. 

[0058] The limit flags are also sometimes call alarm and warning flags. The host device (or end user) can monitor these flags to determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon. Examples of such conditions might be a laser bias current which has fallen to zero, which is indicative of an immediate failure of the transmitter output, or a laser bias current in a constant power mode which exceeds its nominal value by more than 50%, which is an indication of a laser end-of-life condition. Thus, the automatically generated limit flags are useful because they provide a simple pass-fail decision on the transceiver functionality based on internally stored limit values. 
 
[0068] In addition, some transceivers include an output power monitor 422 within the TOSA 103 that monitors the energy output from the laser 410. The output power monitor 422 is preferably a photodiode within the laser package that measures light emitted from the back facet of the laser 410. In general, the amount of optical power produced by the back facet of the laser diode, represented by an output power signal, is directly proportional to the optical power output by the front or main facet of the laser 410. The ratio, K, of the back facet optical power to the front facet optical power will vary from one laser diode to another, even among laser diodes of the same type. The output power signal is transmitted from the output power monitor 422 in the TOSA 103 to the controller 110 (FIG. 2) via a transmitter output power connection 408. 

[0069] In a preferred embodiment, certain of the components within the fiber optic transceiver include monitoring logic that outputs digital fault conditions. For example, the laser driver 105 may output a "out of lock" signal 424 if a control loop monitoring the modulation current is broken. These digital fault condition outputs may then be used to notify the host of fault conditions within the component, or shut down the laser. 

[0070] FIG. 5A is a block diagram 500 of a high-resolution alarm system 502 and a fast trip alarm system 504, for monitoring and controlling the operation of the fiber optic transceiver to ensure eye safety. The fast trip alarm system 504 is used to quickly generate flag used to shut down the laser 410 (FIG. 4). The fast trip alarm system 504 uses an analog comparator 522 to achieve a quick response. The high resolution alarm system 502 does not generate a flag to shut down the laser as quick as the fast trip alarm system 504. However, the high resolution alarm system 502 is more accurate than the fast trip alarm system 504. To achieve this accuracy, the high resolution alarm system 502 uses digital comparators 512. In use, the high resolution alarm system 502 and the fast trip alarm system 504 operate simultaneously. If the fast trip alarm system 504 does not generate a flag quickly, the high resolution alarm system 502 will identify the fault and generate a flag to shut down the laser. 
In other words, it teaches to predict failures or performance degradation based on the comparison between the measurements and the predefined limits.  
Regarding claim 1, the prior art of record fails to teach, in combination with other limitations, the line monitoring system comprising a polarization rotator to receive the first portion of the probe signal and send the first portion to a transmission system; and a power measurement system to measure the power signal at a given measurement frequency over a second bandwidth, comparable to the first bandwidth. 
Regarding claim 14, the prior art of record fails to teach, in combination with other limitations, a method of measuring a fault in a transmission system, comprising: directing a first portion of the probe beam through a polarization rotator and to a transmission system; directing a second portion of the probe beam to a return tap; and measuring the power signal at a given measurement frequency over a second bandwidth, comparable to the first bandwidth.
Regarding claim 19, the prior art of record fails to teach, in combination with other limitations, a method of measuring a fault in a transmission system, comprising: directing a first portion of the probe beam through a polarization rotator and to a transmission system;  and measuring the power signal at a given measurement frequency over a second bandwidth, comparable to the narrow bandwidth or comparable to a larger one of: the first bandwidth and a sampling rate of the measuring the power signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636